Citation Nr: 1035797	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  04-20 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center (HEC) 
in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs 
(VA) health care system without a copayment requirement.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2003 decision of the VA Health Eligibility Center 
(HEC) in Atlanta, Georgia.  

In September 2006, the Board denied the appellant's claim for 
entitlement to treatment in the VA health care system without a 
copayment requirement.  The appellant appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Veterans Court).  
In January 2008, the Veterans Court granted a joint motion for 
remand of the appellant and the Secretary of Veterans' Affairs 
(the Parties), vacated the September 2006 decision, and remanded 
the matter to the Board for compliance with the instructions in 
the joint motion.

The Board has been unable to obtain the correct appellate file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant has appealed the denial of entitlement to treatment 
in the VA health care system without a copayment requirement.  In 
September 2006, the Board denied the appellant's claim.  

The parties submitted a joint motion for remand in January 2008.  
By order in January 2008, the Court vacated and remanded the 
Board's September 2006 decision and remanded the matter for 
compliance with the instructions in the joint motion for remand.   

In light of the duty to assist, and because the Board is bound by 
the Court's January 2008 Order granting the Joint Motion, a 
remand is warranted.  In this regard, we note that further 
information is needed before this claim can be decided.  Also, we 
note that it is clear that the Veteran's C-file is incomplete.  

Accordingly, the case is REMANDED for the following action:

1.	Take all required actions to obtain or 
reconstruct the appellate file.  

2.	  Contact the appellant and request that 
he submit updated income information, to 
include payment of unreimbursed medical 
expenses.  

3.	Take all actions indicated in the Joint 
Motion for Remand (JMR).  Specifically 
determine whether there was hardship 
within the meaning of 38 U.S.C.A. § 1722 
and whether there were unreimbursed health 
care costs.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


